                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:19-cv-209-MOC
                                 3:17-cr-180-MOC-DSC-1

ERNEST KEITH, JR.,                  )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                            ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)


          THIS MATTER is before the Court on pro se Petitioner’s Letter, (Doc. No. 9), that was

docketed as a Motion to Appoint Counsel and Motion for Reconsideration.

          In the underlying criminal case, Petitioner pleaded guilty to mail fraud and was sentenced

to 41 months’ imprisonment, and the Fourth Circuit Court of Appeals affirmed. United States v.

Keith, 764 F. App’x 324 (4th Cir. 2019). Petitioner filed a pro se § 2255 Motion to Vacate in the

instant case challenging the reasonableness of his sentence, the restitution and/or forfeiture

amounts, and raising several claims of ineffective assistance of counsel. (Doc. No. 1). The Court

dismissed and denied the § 2255 Motion to Vacate in an Order entered on March 10, 2020. (Doc.

No. 6).

          In the instant pro se filing dated May 9, 2020, Petitioner reiterates his § 2255 claims, states

that he is unhappy with the Court’s resolution of the case, and that he wishes to appeal and have

the “complaint” construed as a civil rights lawsuit. (Doc. No. 9 at 2). He also requests counsel “to

aid with case.” (Doc. No. 9 at 3).



                                                    1


           Case 3:19-cv-00209-MOC Document 11 Filed 11/23/20 Page 1 of 3
          To the extent that Petitioner is seeking reconsideration of the denial of his § 2255 Motion

to Vacate, he has failed to state any basis for such relief. See generally Fed. R. Civ. P. 59, 60; Hill

v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002) (“Rule 59(e) motions may not be used to make

arguments that could have been made before the judgment was entered.”); Dowell v. State Farm

Fire Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993) (relief from judgment under Rule 60(b)(6)

should be granted only upon a showing that relief is “appropriate to accomplish justice” in

“situations involving extraordinary circumstances.”). Therefore, Petitioner’s request for

reconsideration will be denied.

          Petitioner’s request for the appointment of counsel is also insufficient. There is no

constitutional right to the appointment of counsel in a § 2255 proceeding. Pennsylvania v. Finley,

481 U.S. 551, 555 (1987). In § 2255 actions, appointment of counsel is governed by the Rules

Governing § 2255 Proceedings, Rules 6(a) and 8(c), which mandate the appointment of counsel

where discovery is necessary or if the matter proceeds to an evidentiary hearing. The Court may

appoint counsel to a financially eligible habeas petitioner if justice so requires. See 18 U.S.C. §

3006A(a)(2)(B). Petitioner has failed to demonstrate that the appointment of counsel is warranted

and the interest of justice does not require such appointment, and therefore, his request will be

denied.

          To the extent that Petitioner seeks to pursue a civil rights suit, he must do so in a separately

civil action, subject to all timeliness and procedural requirements. See generally Preiser v.

Rodriguez, 411 U.S. 475 (1973) (habeas and a civil rights suit pursuant to 42 U.S.C. § 1983 are

mutually exclusive). Petitioner will be provided with a copy of a civil rights complaint form.




                                                     2


           Case 3:19-cv-00209-MOC Document 11 Filed 11/23/20 Page 2 of 3
Petitioner has also expressed interest in appealing the denial of his § 2255 Motion to Vacate and

he will also be provided with a notice of appeal form.1

           IT IS, THEREFORE, ORDERED that Petitioner’s Letter, (Doc. No. 9), is construed as

a Motion to Appoint Counsel and Motion for Reconsideration and is DENIED.

           The Clerk is instructed to mail Petitioner a blank civil rights complaint form and a blank

notice of appeal form along with a copy of this Order.

                                                   Signed: November 21, 2020




1
    The Court expresses no opinion about the timeliness or procedural viability of a civil rights action or a § 2255 appeal.

                                                              3


              Case 3:19-cv-00209-MOC Document 11 Filed 11/23/20 Page 3 of 3
